Citation Nr: 9916676	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  94-10 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to service connection for generalized 
arthritis, to include right shoulder arthritis.  

2.  Entitlement to service connection for a right shoulder 
disorder, other than right shoulder arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran was separated from active duty in August 1978 
following over 10 years of active military service.

When this matter last came before the Board of Veteran's 
Appeals (the Board) in August 1996, inter alia, it was found 
that the requisite new and material evidence had been 
submitted to reopen a previously denied claim for service 
connection for generalized arthritis, including arthritis of 
the right shoulder and back.  The issue was remanded to the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO) for further development and the adjudication of 
the issue of service connection on a de novo basis.  

Following the completion of the requested development, in 
February 1999, the RO issued a decision that granted service 
connection for traumatic degenerative joint disease of the 
lumbar spine, but also issued a supplemental statement of the 
case that reflected the continued denial of the claim of 
service connection for generalized arthritis.  The case was 
returned to the Board in April 1999, and is now ready for 
further appellate review.  

Initially, the Board takes note that in his March 1993 notice 
of disagreement that led to the current appeal, the veteran 
had characterized the claim of service connection for a right 
shoulder disorder as a "right shoulder condition".  That 
claim was subsequently combined by the RO with the claim of 
service connection for a generalized arthritis disorder in 
the February 1994 statement of the case that followed.  The 
veteran continued to pursue the claim for service connection 
for a right shoulder disorder in terms of the generalized 
arthritis claim, without protest.  The Board now finds, 
however, that given the procedural and substantive 
development of the veteran's appeal, his claim of service 
connection for a right shoulder disorder is more properly 
characterized as set out in the first page of this decision.  


FINDINGS OF FACT

1.  The veteran has not submitted evidence of a plausible 
claim for service connection for a generalized arthritis 
disorder, to include right shoulder arthritis.  

2.  The veteran's right shoulder subacromial impingement 
disorder had its onset during active service.  


CONCLUSIONS OF LAW

1.  The claim for service connection a generalized arthritis 
disorder, to include right shoulder arthritis, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  A right shoulder disorder, characterized as a subacromial 
impingement, was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records revealed that the veteran had been 
treated on several occasions in service for multiple joint 
pains.  He had been placed on limited duty profile for left 
shoulder pain.  An undated service medical clinic report 
showed arthritis, and indicated that the veteran was taking 
medication for arthritis.  

Service medical records covering the beginning of the 
veteran's second period of service, from June 1970 through 
October 1971, depict complaints by the veteran from August 
1970 to July 1971 of pain in the right shoulder with heavy 
activity and cold weather, and right hip pain caused by a bus 
accident.  Following orthopedic examination in September 
1970, the examiner's impression was muscle strain of the 
right shoulder; the plan was to duty without limitations.  In 
July 1971, the veteran presented to the orthopedic clinic 
with multiple complaints of right shoulder pain and left knee 
pain above the knee.  An orthopedic examination resulted in 
negative x-ray findings in the shoulder and knee.  
Examination of the shoulder showed full range of motion and 
good strength.  Examination of the knee showed no effusion or 
laxity of the joint lateral tendons.  Diagnoses of no 
apparent shoulder pathology, and chondromalacia of the knee 
resulted.  

The veteran was air evacuated from Vietnam in October 1971 
for gastro-intestinal symptoms, and was hospitalized 
stateside.  It was noted by history, that he had sustained an 
injury to his right shoulder in 1970 in a car accident and an 
injury to his right knee while in Vietnam.  The veteran was 
discharged with a permanent P-2 profile relative to his 
hiatal hernia and recommended for a change of his military 
occupational specialty out of the infantry.

X-rays of the right shoulder on January 20, 1972 revealed 
that an old right acromial fracture was suggested.  

The report of a medical examination in May 1973 reveal that 
the veteran answered in the negative to the question of 
whether he had or had ever had arthritis, rheumatism, or 
bursitis, or a painful or "trick" shoulder or elbow; the 
examination of the veteran's upper extremities produced 
normal findings.  

The veteran was seen in October 1974 complaining of possible 
traumatic arthritis in the right arm over the right shoulder 
across and behind the neck to the left shoulder and down the 
left arm.  Aspirin was prescribed and a complete blood count 
was taken.  After one week, lab work was found to be normal, 
and the veteran was advised to continue the regimen.   

In April 1975, the veteran was seen for complaints of right 
shoulder pain after having fallen on the ice one month prior.  
X-rays revealed slight irregularity in the acromion with no 
fracture.  No diagnosis was offered.  The veteran was seen 
for follow-up in June 1975, and complained of pain in the 
shoulder on movement above the head.  Physical examination 
and X-ray produced normal findings and the impression of 
shoulder pain.  

The veteran was seen in December 1976 for complaints of a 
painful left shoulder.  Examination and x-rays were negative.  

The report of a medical examination in April 1978 reveal that 
the veteran answered in the affirmative to the question of 
whether he had then or had ever had arthritis, rheumatism, or 
bursitis, but he answered in the negative to the question of 
whether he had then or ever had a painful or "trick" 
shoulder or elbow; the examination of the veteran's upper 
extremities produced normal findings.  

VA examination in November 1978, included an examination of 
the joints and spine showing full mobility with normal 
muscular development.  There were no complaints relative to 
the veteran's shoulders.  Diagnostically, historical blunt 
trauma to the knee was noted, but arthritis was not found.

VA examination in July 1979, included x-rays of the cervical 
spine, lumbar spine, left knee and both shoulders, which were 
shown as normal.  Examination of the musculoskeletal system 
found no back condition, no left knee pathology, and no 
arthritis.  A rheumatoid arthritis test produced negative 
findings.  

In an August 1979 rating action, the RO concluded that, 
although the veteran had been treated for joint pains in 
service, no left knee condition, or arthritis had been shown 
on VA examination, and therefore service connection was not 
in order for a left knee condition or arthritis.

VA outpatient treatment records from 1979 to 1992 reveal 
documentation of negative findings demonstrated by x-rays of 
the veteran's left knee in April 1985 following complaints of 
"recurrent patellar pain" and an "old patellar trauma"; 
and a September 1992 orthopedic referral for chronic low back 
pain and left knee pain.  

In testimony provided by the veteran at his April 1994 
hearing before the RO, he described how he had developed 
arthritis in service that has primarily affected his right 
shoulder and his back, and how he sustained an injury to his 
left knee during training in service in the early 1970's, and 
reinjured the knee in Vietnam in 1976, and how it has been 
troubling him since then.  The veteran also presented a copy 
of a newspaper article depicting and describing a bus 
accident purported to have involved the veteran in September 
1970.

VA outpatient treatment records from April 1992 to December 
1996 reveal the veteran's receipt of treatment for complaints 
of right shoulder pain on several occasions between January 
1993 to November 1994.  In January 1993, x-ray of the right 
shoulder was within normal limits.  The examiner's assessment 
was an impingement of the right shoulder.  In March 1993, the 
veteran indicated by history that he had right shoulder pain 
since 1973.  X-ray of the right shoulder revealed acromion 
osteophyte in the acromioclavicular joint.  The assessment 
was right shoulder impingement versus post-traumatic.  In 
June 1993, the veteran complained of increased traumatic 
arthritis of the right shoulder, from what he stated by 
history was an original injury in 1970.  In September 1993, 
the veteran indicated by history that the right shoulder pain 
began in 1971.  The assessment was probable right rotator 
cuff tear.  In November 1994, the examiner's impression was 
impingement versus rotator cuff tear.  

Private medical records reveal that the veteran was treated 
in 1995 for complaints of pain in the neck, back, right 
shoulder and headaches following an April 1995 automobile 
accident.  The final diagnosis in May 1995 was traumatic 
cervical myositis and traumatic lumbar myositis.  

Pursuant to the Board's August 1996 remand, the veteran 
underwent a VA orthopedic examination in January 1997.  In 
the report of history, the veteran complained of disorders of 
the left hip, left knee, lumbar spine and right shoulder.  
The veteran indicated that the right shoulder disorder was 
incurred in 1970 in a bus accident in service.  He stated 
that he was treated conservatively following the accident 
with pain medication and a sling.  The veteran stated that he 
continued to have shoulder problems and had recently been 
told that he needed surgery, but could not remember a 
specific diagnosis.  X-rays of the right shoulder revealed 
type II acromion with no other bony abnormality.  Following 
examination, the examiner's impressions were:  Lumbar spine 
degenerative joint disease, L5-S1 interspace, moderate to 
moderately severe; right shoulder subacromial impingement, 
moderate to moderately severe; left knee pain and left hip 
pain, but the examiner indicated that no etiology either 
clinically or radiographically could be found to support 
these claims.  

In November 1998, the veteran was afforded a second 
orthopedic examination.  In the report of that examination, 
the examiner noted it to be part of a Board remand for the 
purpose of obtaining opinions concerning the nature and 
etiology of any arthritis disorder found.  The examiner 
stated that he had reviewed the Board remand, the veteran's 
medical records, and the veteran's claims file.  The examiner 
noted that the veteran had reported, by history, that he 
injured his right shoulder in a bus accident in 1970, and 
although he never had surgery, he had continued difficulties 
with pain over the top of his shoulder with occasional 
radiation up into the upper arm since his discharge from 
service.  The examiner noted that the veteran has had 
multiple evaluations, with no definitive diagnosis made other 
than tendonitis in his shoulder.  The examiner also described 
the veteran's medical history concerning his left knee and 
his back.  

The veteran was noted to have a negative impingement sign, 
positive supraspinatus sign, no tenderness over his greater 
tuberosity, no tenderness over his acromioclavicular joint or 
biceps tendon, and no evidence of instability.  The 
examiner's evaluation of x-rays from 1997 were reported to 
reveal no evidence of arthritic changes in the veteran's 
knee, and no evidence of abnormalities in the right shoulder.  
There was reportedly some mild degenerative disk disease at 
L5-S1.  

The examiner's impressions were:  "1.  Left shoulder 
tendonitis.  No arthritis found; 2.  Degenerative disk 
disease L5-S1, mild to moderate in severity; and 3.  History 
of patellofemoral symptoms, no arthritis noted."  

In response to the questions posed by the Board remand 
regarding the etiology and presence of arthritis, the 
examiner specifically remarked that he could see no evidence 
of arthritis in the right shoulder or left knee.  The 
examiner stated that with regard to the lumbar spine, the 
veteran's degenerative disk disease is certainly commensurate 
with his age, but the examiner also stated that he could not 
state beyond reasonable probability that the veteran's low 
back symptoms are not as likely as not remotely related to 
his injury in the service.  The examiner reiterated that he 
could find no evidence of arthritis in the veteran's shoulder 
or knee and, therefore, could not establish any relationship 
between those injuries and the veteran's period of service.  

Analysis

Generalized Arthritis Disorder, To Include Right Shoulder 
Arthritis

The veteran claims that he developed generalized arthritis in 
service that has affected his joints, including the right 
shoulder.  The veteran alleges that his right shoulder 
arthritis stemmed from a fracture in that area that he 
sustained in a bus accident during service.  Although service 
connection has recently been granted for traumatic generative 
joint disease of the lumbar spine, the veteran continues to 
claim that it is all part of a generalized arthritic process 
that began during his period of service.  

The initial inquiry in reviewing any claim before the Board 
is whether the veteran has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The veteran carries the burden of submitting 
evidence "sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded."  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If the veteran has not presented a well-grounded 
claim, the appeal must fail.  See Boeck v. Brown, 6 Vet. App. 
14, 17 (1993); Grivois v. Brown, 6 Vet. App. 136, 140 (1994).  
The Board finds that the veteran's claim of service 
connection for a generalized arthritis disorder, to include 
right shoulder arthritis, is not well grounded.  Accordingly, 
this claim must be denied.

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).

Service connection may also be established for certain 
chronic diseases such as arthritis based on a legal 
"presumption" by showing that the disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309(a) (1998).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998). 

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement for evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnoses of chronicity may be 
legitimately questioned. 38 C.F.R. § 3.303(b).

In light of the foregoing evidence, service connection for a 
generalized arthritis disorder, to include right shoulder 
arthritis, cannot be granted.  The veteran's service medical 
records do not reflect the presence of chronic generalized 
arthritis disorder or right shoulder arthritis, and the post-
service clinical records do not reflect that any such 
generalized disorder either exists or is related to service.  
There was one reference to the veteran having arthritis and 
taking medication for arthritis in the service medical 
records, but no confirmation of its presence in the remainder 
of the service medical folder.  

The veteran has argued that the episodes of multiple joint 
pain, particularly that he had experienced in his back and 
right shoulder in service were initial manifestations of a 
current generalized arthritis disorder.  The United States 
Court of Veterans Appeals has recognized that a lay witness 
may be incapable of offering evidence which requires 
specialized medical knowledge, especially when the relevant 
issue does not lie within the range of common experience or 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Inasmuch as the assessment, diagnoses, and etiology 
of a generalized arthritis disorder, or right shoulder 
arthritis are within the medical realm, and are not matters 
of common knowledge, Id., the Board finds that the record 
does not include credible evidence that the veteran currently 
has a generalized arthritis disorder, to include right 
shoulder arthritis, or that any such disorder is related to 
service or any experience of joint pain in service.  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence.)  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Once again, the veteran's assertions of a 
current disability and of medical causation alone are not 
probative because lay persons (i.e., persons without medical 
expertise) are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In the absence of credible evidence that the veteran 
currently has a generalized arthritis disorder, to include 
right shoulder arthritis that was incurred or aggravated in 
service, or was causally or etiologically related thereto, 
the Board finds that the claim is not well-grounded.  See 
Grivois, 6 Vet. App. at 140.  Accordingly, the claim must be 
denied.  

Although where claims are not well-grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete the application.  This obligation 
depends upon the particular facts of the case and the extent 
to which the Secretary has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claims.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  By this decision, 
the Board is informing the veteran of the evidence which is 
lacking and that is necessary to make the claim well-
grounded, namely credible evidence that the veteran currently 
has a generalized arthritis disorder, to include right 
shoulder arthritis, that was incurred in service, aggravated 
by service, or causally or etiologically related thereto.  

Right Shoulder Disorder, Other Than Arthritis

On the other hand, the Board finds that the veteran's claim 
of service connection for a right shoulder disorder, other 
than arthritis, is well-grounded.  38 U.S.C.A. § 5107(a).  
Service medical records reveal that the veteran sustained an 
injury to his right shoulder in 1970 in a bus accident; that 
x-rays of the right shoulder on January 20, 1972 suggested an 
old right acromial fracture; that x-rays in April 1975 
revealed slight irregularity in the acromion following 
complaints of right shoulder pain; and that the veteran 
continued these complaints of right shoulder pain in service 
through at least 1975. 

Based upon the foregoing evidence, the Board must find that 
there were sufficient manifestations in service to identify 
the noted irregularity in the acromion of the right shoulder, 
with its accompanying complaints of pain, as a chronic 
disorder.  38 C.F.R. § 3.303(b).  Based upon the enabling 
provisions of 38 C.F.R. § 3.303(b), the Board must further 
find that this chronic right shoulder disorder shown in 
service cannot be satisfactorily disassociated from the type 
II acromion in the right shoulder shown on x-ray in the 1997 
VA orthopedic examination, or the resulting diagnosis of a 
right shoulder subacromial impingement.  Service connection 
for a right shoulder disorder, characterized as a subacromial 
impingement, is established.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. § 3.303(b).


ORDER

Entitlement to service connection for generalized arthritis, 
to include right shoulder arthritis, is denied.  

Entitlement to service connection for a right shoulder 
disorder, characterized as a subacromial impingement, is 
granted.  




		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals



 

